Citation Nr: 9917110	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  96-40 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to June 
1977.  Her appeal ensues from a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


REMAND

The veteran contends that she is entitled to service 
connection for PTSD because it developed as a result of 
multiple service-related stressors.  The record contains 
numerous statements detailing the stressors experienced and 
include claims of sexual harassment, rape and sexual assault.  
Most recently, during a hearing held before the undersigned 
member of the Board of Veterans' Appeals (Board), the veteran 
testified that the stressors included: being raped 3 to 4 
times during basic training and on 3 or 4 other occasions 
while living in the barracks at Fort McClellan; being 
threatened with bodily harm if she mentioned the incidents; 
becoming pregnant as a result of the rapes; being sexually 
assaulted by her gynecologist when he was examining her 
during pregnancy; and being forced to have sexual relations 
with her commanding officer in order to be awarded an 
honorable discharge.  Based on the veteran's contentions, 
which are presumed to be credible for the purpose of 
determining well groundedness, and on medical evidence of 
record linking PTSD to at least one of the claimed stressors, 
the Board finds the claim well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991). 

Service connection may be established by affirmatively 
showing inception of a disability in service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303 (1998).  Service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
stressor actually occurred, and competent medical evidence 
linking current PTSD symptomatology to the claimed in service 
stressor.  38 C.F.R. § 3.304(f).  

Regarding non-combat stressors, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that "credible supporting evidence" 
means that the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor; nor can credible supporting evidence of the actual 
occurrence of an in-service stressor consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  The VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III, Change 74, 5.14(c)(2) (1999) 
provides an extensive list of alternative sources from which 
credible supporting evidence may be obtained in cases in 
which the claim is based upon personal assault.  This list 
includes statements from a chaplain or clergy and fellow 
service persons.  The manual also provides that alternative 
evidence must be sought in such cases because assault is an 
extremely personal and sensitive issue that one might be 
hesitant to report officially and evidence of the occurrence 
might be difficult to obtain.  M21-1, Part III, Change 74, 
5.14(c)(2). 

The veteran's service medical records do not confirm that the 
alleged stressors actually occurred.  However, possibly 
pertinent service personnel records have not been obtained 
and although the veteran had been given the opportunity by 
the RO to provide alternative forms of evidence to verify her 
allegations as is mandated by M21-1, she did later provide 
additional evidence at a recent hearing which may provide a 
basis for further development.  At her April 1999 hearing, 
the veteran testified that she told a Captain Murray, a 
chaplain, a Sergeant Dawe and her priest that she had been 
raped.  Further, it is not apparent that a search was made 
for these reported on-base incidents or complaints, or other 
information relevant to the veteran's claim to include any 
logged in complaints or preliminary military action pertinent 
to the veteran's claim.  She also indicated that she was in 
the process of getting a statement from her priest regarding 
the claimed stressors.  In addition, during an outpatient 
visit in January 1998, she indicated that both she and a 
friend had been raped by the same noncommissioned officer in 
service and she indicated that the friend reported the rape 
and was killed.  Based on the veteran's statements, and in 
light of the requirements of M21-1, this claim is remanded to 
the RO for the following purposes: to obtain military related 
records to include the veteran's in-service performance 
evaluations and other service administrative records; and to 
provide the veteran another opportunity to submit alternative 
forms of evidence to support her allegations, including 
statements from any or all the aforementioned confidants.  

In addition, during the April 1999 hearing, the veteran 
testified that a physician at the VA Medical Center in Battle 
Creek (Battle Creek) helped her to remember the claimed in-
service stressors by hypnotizing her in 1996.  The claims 
file contains multiple outpatient treatment records from 
Battle Creek, none of which mention hypnosis.  As these 
records may be pertinent to the veteran's claim, they, and 
any other outstanding treatment records, should be obtained 
and associated with the veteran's claims file.

Finally, the Board notes that the veteran's representative 
has indicated that even if the VA determines that service 
connection for PTSD is not in order, service connection 
should be granted for depression as the veteran was treated 
in service for such and continued to have psychiatric 
problems from her discharge to the present.  The RO should 
ensure that appropriate development is undertaken regarding 
this claim.

In light of the above, this case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file records of the 
veteran's 1996 hypnosis at the VA Medical 
Center in Battle Creek, and any other 
treatment records that are outstanding 
and pertinent to the veteran's claim.

2.  The RO should request the veteran to 
provide a comprehensive, detailed 
statement regarding all potential 
alternative sources of supporting 
evidence of the alleged in-service 
stressors, including the full names of 
individuals involved, and the full names 
and, if possible, addresses of the 
individuals to whom she spoke about the 
incidents including fellow service 
persons and of the friend who was also 
raped, but who was purportedly killed 
after reporting the incident.  The RO 
should inform the veteran of all possible 
sources of alternative evidence, 
including those listed in M21-1, part 
III, Change 74, 5.14(c)(4)(a).  The 
veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressor and that absent specificity an 
adequate search for verifying information 
cannot be conducted.

3.  Thereafter, the RO should assist the 
veteran in obtaining any records or 
documentation not already associated with 
the file including supporting evidence 
from alternative sources identified by 
her, if necessary, to include from the 
appropriate custodian of military records 
should the information provided by the 
veteran indicate the need for such a 
request, to include any report relating 
to the rape by a noncommissioned officer 
of a friend of the veteran who was later 
purportedly killed and who purportedly 
also raped the veteran.  

4.  The RO should request copies of the 
veteran's service 
personnel/administrative records 
including in-service performance 
evaluations from the National Personnel 
Records Center (NPRC) and/or the 
appropriate service department.  The RO 
should also request any relevant base 
records from the appropriate source 
relating to on-base incidents or 
complaints, or other information relevant 
to the veteran's claims to include any 
logged in complaints or preliminary 
military action related to the claimed 
incidents during the veteran's period of 
active duty.

5.  Thereafter, the RO should review the 
file and prepare a summary including all 
associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. § 
3.304(f), with respect to whether the 
veteran was exposed to a stressor, or 
stressors, in service, and, if so, what 
was the nature of the specific stressor 
or stressors established by the record.  
If indicated, the RO should seek review 
by a medical professional of records 
indicating any change in behavior or 
performance subsequent to the alleged 
incidents and obtain an opinion as to the 
clinical significance, if any, of such 
evidenced changes.  In reaching a 
determination as to stressor 
verification, the RO should address any 
credibility questions raised by the 
record.

6.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD in light of all pertinent evidence 
and all applicable laws, regulations, and 
case law, including YR v. West, 11 Vet. 
App. 393 (1998) (requiring that hypnosis 
evidence be considered).  If the decision 
is unfavorable to the veteran, the RO 
should furnish the veteran and her 
representative a Supplemental Statement 
of the Case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.

7.  The RO should also consider the claim 
of entitlement to service connection for 
an acquired psychiatric disorder other 
than PTSD, specifically depression, as 
requested by the veteran's 
representative.  If the veteran files a 
timely notice of disagreement, the RO 
should ensure that the veteran is 
afforded the opportunity to complete all 
procedural steps necessary to advance an 
appeal before the Board in accordance 
with the provisions of 38 U.S.C.A. § 7105 
(West 1991) and 38 C.F.R. § 20.200 (1998) 
with respect to this matter.

The purpose of this REMAND is to afford the veteran due 
process of law and to obtain additional evidence.  The Board 
does not intimate any opinion as to the merits of this case.  
The veteran is free to submit any additional evidence she 
desires to have considered in connection with her current 
appeal.  However, she need not act unless otherwise notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


